IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45442

STATE OF IDAHO,                                  )
                                                 )    Filed: March 11, 2019
       Plaintiff-Respondent,                     )
                                                 )    Karel A. Lehrman, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
MARK DICKENS FORSYTHE,                           )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Judgment of conviction for possession of a controlled substance, possession of
       drug paraphernalia, and being a persistent violator, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Ted S. Tollefson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Mark Dickens Forsythe appeals from his judgment of conviction for possession of a
controlled substance, possession of drug paraphernalia, and being a persistent violator. Forsythe
contends the district court erred in denying his motion to suppress. For the reasons set forth
below, we affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       At approximately 2:00 a.m., two police officers observed Forsythe riding a bicycle in the
wrong lane of traffic. Forsythe did not have a light attached to his bicycle but was, instead,
holding a flashlight. After the officers attempted to initiate a stop by activating the overhead
lights on the patrol vehicle, Forsythe immediately turned off of the street, got off his bicycle, and

                                                 1
began emptying his pockets. The officers observed Forsythe remove two syringes from his
pockets and discard them on the ground and onto the hood of a vehicle. After Forsythe was
detained, the officers located the two syringes as well as a baggie of suspected methamphetamine
inside a cigarette box on the ground.
       The     State     charged     Forsythe     with     possession     of    methamphetamine,
I.C. § 37-2732(c)(1)(F), and possession of drug paraphernalia, I.C. § 37-2734A(1). The State
also alleged Forsythe is a persistent violator, I.C. § 19-2514. Forsythe filed a pro se motion to
suppress, contending that his detention was unlawful because his act of carrying a flashlight
while riding his bicycle complied with the law requiring use of a light at night. 1 Forsythe also
asserted that the officers lacked probable cause to arrest him for the syringes because there was
no “nexus to establish an unlawful intent to use” them in an “unlawful manner” and because
there was no “field test” conducted prior to his arrest. The State objected to Forsythe’s motion to
suppress, contending Forsythe lacked standing because he previously waived his Fourth
Amendment rights as part of a parole agreement and because he did not have a reasonable
expectation of privacy in the items he abandoned. The State further asserted that Forsythe’s
detention was supported by reasonable suspicion and that he did not submit to the detention until
after he abandoned the methamphetamine and the paraphernalia. The district court denied
Forsythe’s motion. Forsythe filed a motion to reconsider, which the district court also denied.
Forsythe proceeded to trial at which a jury found him guilty of possession of methamphetamine
and possession of drug paraphernalia. Forsythe admitted the persistent violator enhancement.
Forsythe appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts


1
       Forsythe was initially represented by counsel who filed a motion to suppress raising the
same challenge regarding the flashlight that was set forth in Forsythe’s motion. Because
Forsythe subsequently asked to proceed pro se, counsel withdrew his motion and Forsythe filed
his own motion.

                                                 2
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Forsythe contends that the district court erred in denying his motion to suppress.
Specifically, Forsythe argues that the district court erroneously concluded that carrying a
flashlight while riding a bike at night provides reasonable suspicion to support a detention. The
State responds that this Court should affirm because Forsythe has failed to challenge the district
court’s alternative reasons for denying Forsythe’s motion to suppress. The State also asserts that
the district court did not err in denying Forsythe’s motion to suppress because Forsythe
abandoned the items that were the subject of his motion and because the officers had reasonable
suspicion to detain Forsythe. We affirm.
       In denying Forsythe’s motion to suppress, the district court applied the analysis of an
unpublished opinion from this Court in which we concluded, on similar facts, that holding a
flashlight while riding a bike does not comply with the requirements of I.C. § 49-723. 2 See State
v. Clark, Docket No. 38626 (Ct. App. May 24, 2012). Applying Clark, the district court found
there was reasonable suspicion to support Forsythe’s detention based on his failure to comply
with I.C. § 49-723. The district court also denied Forsythe’s suppression motion on two other
bases: (1) the officers had reasonable suspicion to detain Forsythe for riding his bike in the
wrong lane contrary to Boise City Code Sections 10-14-02 and 10-14-06 and (2) Forsythe lacked
standing to challenge the seizure of the methamphetamine and paraphernalia found on the
ground because Forsythe abandoned those items.
       As noted, Forsythe only challenges the portion of the district court’s decision finding
reasonable suspicion for the stop based on Forsythe’s failure to comply with I.C. § 49-723.


2
        Idaho Code Section 49-723 requires, in relevant part, that every bicycle in use from
sunset to sunrise shall be operated with a light emitting device to be attached to the bicycle or the
rider.

                                                 3
Because the district court provided alternative reasons for denying Forsythe’s motion to
suppress, for which Forsythe articulates no claim of error, we affirm. See State v. Goodwin, 131
Idaho 364, 366, 956 P.2d 1311, 1313 (Ct. App. 1998) (upholding the denial of a motion to
suppress based on trial court’s alternative ruling that was unchallenged on appeal).
                                               IV.
                                        CONCLUSION
       Forsythe has failed to challenge all of the bases on which the district court denied his
motion to suppress. Therefore, we decline to address the merits of Forsythe’s claim of error and
affirm the district court on the unchallenged bases.       Accordingly, Forsythe’s judgment of
conviction for possession of a controlled substance, possession of drug paraphernalia, and being
a persistent violator are affirmed.
       Judge HUSKEY and Judge BRAILSFORD, CONCUR.




                                                4